DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
In response to Office action mailed 11/05/2020, Applicants amended claims 1, 4, 7-8 and 12-14 and cancelled claims 3 and 9-11 in the response filed 02/04/2021.
Claim(s) 1-2, 4-8 and 12-14 are pending examination.
Response to Arguments
Applicants’ amendments to the Title has overcome the previous Specification objection, as set forth in page 3 of the 11/05/2020 OA.
Applicants’ amendments to claim 1, 4, 7-8 and 12-14 have overcome the previous 35 USC § 112 claim rejections, as set forth in pages 2-3 of the 11/05/2020 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-2, 4-8 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, vapor-deposition mask comprising: a mask main body at which an aperture pattern is formed; and a frame to which at least a portion of a peripheral edge of the mask main body is joined to hold the mask main body at a certain state, wherein the frame is formed with a carbon-fiber reinforced plastic; wherein the frame is formed as a sandwich structure in which at least an end plate formed with the carbon-fiber reinforced plastic or a metal plate is bonded onto opposing surfaces at least a part of a columnar-shaped core portion enclosing a gap; wherein a peripheral end plate is bonded to an entire outer peripheral wall of the frame enclosing the gap; and wherein a rare gas is filled inside the gap surrounded by the peripheral end plate.
Claims 2, 4-8 and 12-14 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Nishida et al. PG Pub 2019/0044070; teaches a method for manufacturing a vapor deposition mask having a structure in which a resin layer and a metal layer are layered together
	b. Saiko et al. PG Pub 2019/0100834; teaches a method for manufacturing a vapor deposition mask having a structure in which a resin layer and a metal layer are layered together
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895